DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,363,608 in view of Schmitt et al. (US 2018/0147673). Regarding claims 1-3 and 5, claim 1 of Patent ‘608 recites a metal paste having similar particles in overlapping amounts. The only difference is that the claims of Patent ‘608 do not recite a carboxylic acid. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add carboxylic acid, as taught by Schmitt, to the metal paste of Patent ‘608 in order to prevent metal particle agglomeration. Since .
Claims 1-5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-17 of U.S. Patent No. 10,748,865 in view of Schmitt et al. (US 2018/0147673). Regarding claims 1-5, claims 1-7 of Patent ‘865 recites a metal paste having similar particles in overlapping amounts. The only difference is that the claims of Patent ‘865 do not recite a carboxylic acid. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add carboxylic acid, as taught by Schmitt, to the metal paste of Patent ‘865 in order to prevent metal particle agglomeration. Since Schmitt discloses more than one carboxylic acid having a number of carbon atoms which overlap with the claimed range and a total weight which overlaps with the claimed range, the claimed ranges overlap with the prior art ranges, creating a prima facie case of obviousness. Regarding claims 9-13, claims 13-17 of Patent ‘865 recite similar subject matter.
Claims 1-5 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11 and 14-15 of copending Application No. 15/757,896 in view of Schmitt et al. (US 2018/0147673). Regarding claims 1-3 and 5, claim 1 of copending ‘896 recites a metal paste having similar particles in overlapping amounts. The only difference is that the claims of copending ‘896 do not recite a carboxylic acid. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add carboxylic acid, as taught by Schmitt, to the metal paste of Patent ‘896 in order to prevent metal particle agglomeration. Since Schmitt discloses more than one carboxylic acid having a number of carbon atoms which overlap with the claimed range and a total weight which overlaps with the claimed range, the claimed ranges overlap with the prior art ranges, creating a prima facie case of obviousness. Regarding claim 4, claim 4 of copending ‘896 recites the other metals and the amount claimed in the instant application is impliedly recited based on the amounts recited in claim 1 of copending ‘896. Regarding claims 9-10, claims 5-6 of copending recite similar subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No.  in view of Schmitt et al. (US 2018/0147673). Regarding claims 1-3 and 5, claims 1, 3 and 8 of copending ‘507 recite a metal paste having similar particles in overlapping amounts. The only difference is that the claims of copending ‘896 do not recite a carboxylic acid. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add carboxylic acid, as taught by Schmitt, to the metal paste of copending ‘507 in order to prevent metal particle agglomeration. Since Schmitt discloses more than one carboxylic acid having a number of carbon atoms which overlap with the claimed range and a total weight which overlaps with the claimed range, the claimed ranges overlap with the prior art ranges, creating a prima facie case of obviousness. Regarding claim 4, claim 4 of copending ‘896 recites a similar limitation. Regarding claims 6-8, claims 5-7 of copending ‘896 recite similar limitations. Regarding claims 9-13, claims 9-13 of copending ‘896 recite similar limitations.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamoto (US 2014/0329105) in view of Schmitt et al. (US 2018/0147673) and evidenced by Chemeo (claim 7 only).
Regarding claims 1-3 and 5, Nagamoto teaches a copper paste for bonding (¶ 2). The paste contains spherical Cu powder of 3 micron or less in average particle size (¶ 19), and may be submicron of 1 micron or less (¶ 47) (corresponding to the sub-micro Cu powder). The paste also contains flat Cu powder having an aspect ratio of 3 or more and an average particle size of at least 10 micron (¶ 20) (corresponding to the micro flake-shaped Cu powder). Nagamoto teaches the ratio of the flat Cu powder to the flat Cu powder and the spherical Cu powder is 10%-50% by volume (¶ 27). Accordingly the spherical Cu powder is 50%-90% by volume. As the particles in question are the same composition, the volume ratio is indicative of the mass ratio. The range taught by Nagamoto therefore lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. The ranges taught by Nagamoto overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Nagamoto does not expressly teach the copper paste includes a monovalent carboxylic acid. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). This range of acids include the specific acids recited in claim 5. Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention 
Regarding claim 4, Schmitt teaches that some of the metal particles may be silver (¶ 8) and accordingly, a portion of the particles, up to the whole amount, are silver. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Nagamoto discloses including a solvent (¶ 55) but does not teach the amount. Schmitt teaches including a solvent in an amount of 5%-20% of the metal paste (¶ 8).
Regarding claim 7, Schmitt teaches the solvent may be 3-tridecanol (¶ 39) which has a boiling point of 588.58 K (315.4°C) (evidenced by Chemeo).

    PNG
    media_image1.png
    302
    390
    media_image1.png
    Greyscale
Regarding claim 11, Nagamoto teaches a bonded component (see Fig. 1) including a component 1 and an electrode 2 bonded to a second member 3 by the copper paste 4 which has been sintered (¶¶ 64-65).
Regarding claim 12, Nagamoto teaches the electrode 2 is made of copper (¶ 67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamoto (US 2014/0329105) in view of Schmitt et al. (US 2018/0147673), as applied to claim 1, further in view of Endoh et al. (WO 2016/035314).
Regarding claim 8, the limitations of claim 1 have been addressed above. Modified Nagamoto does not expressly teach the use of the recited solvents. Endoh teaches a copper paste (p. 1, lines 10-13) which uses a solvent such as isobornyl cyclohexanol (p. 3, lines 85-91). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use isobornyl cyclohexanol as a solvent in the copper paste of Modified Nagamoto because the prior art recognizes this as an acceptable solvent for copper pastes, as taught by Endoh.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamoto (US 2014/0329105) in view of Schmitt et al. (US 2018/0147673), as applied to claim 1, further in view of Motowaki et al. (US 2015/0221626).
Regarding claims 9-10 and 13, the limitations of claim 1 have been addressed above. Modified Nagamoto does not teach the method of manufacturing a joined body as claimed, or a joined semiconductor or method of manufacturing a joined semiconductor.

    PNG
    media_image2.png
    416
    427
    media_image2.png
    Greyscale
Motowaki teaches a semiconductor module comprising a conductive member 22 bonded to a control electrode 7 via bonding material 21, which may be a copper paste (¶ 32, see Fig. 2A). Since the conductive member 22 is placed above the control electrode 7, the control electrode receives the weight of the conductive member when bonded. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the copper bonding paste of Modified Nagamoto to join the semiconductor device of Motowaki because the paste of Modified Nagamoto is suitable for bonding electrodes in electronic components (¶ 2).
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noriaki (JP 2013-247060) in view of Schmitt et al. (US 2018/0147673).
Regarding claims 1-2 and 5, Noriaki teaches a copper paste (¶ 2). The copper paste contains an organic material to give the paste fluidity (¶ 50) (corresponding to the dispersion medium). Noriaki further teaches the copper paste contains metal nanoparticles and flaky metal particles (¶ 30). The metal nanoparticles may be copper (¶ 33) and have an average particle size of 1 nm to 200 nm (¶ 35) (corresponding to the sub-micro copper particles). Noriaki teaches the nanoparticles of the paste is preferably 5% to 90% by volume (implicitly teaching the remainder is the flaky particles) (¶ 61). As 
Noriaki does not expressly teach an amount of the carboxylic acid to include in the copper paste. Schmitt discloses a metal paste (¶ 1) containing copper particles (¶ 8). An organic compound is coated on the copper particles to prevent agglomeration (¶ 19), and the organic compound is one or more carboxylic acids (¶ 20) having 1-50 carbon atoms (¶ 23). Schmitt also teaches the acid 0.01-2% by weight relative to the weight of the copper particles (¶ 36). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add carboxylic acid in the amount taught by Schmitt, to the metal paste of Noriaki, as to include sufficient amounts of the carboxylic acid in order to prevent metal particle agglomeration. Since Schmitt discloses more than one carboxylic acid having a number of carbon atoms which overlap with the claimed range and a total weight which overlaps with the claimed range, the ranges taught by the prior art overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Schmitt teaches that some of the metal particles may be silver (¶ 8) and accordingly, a portion of the particles, up to the whole amount, are silver. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Noriaki discloses including a solvent (¶ 94) but does not expressly teach the weight amount. Schmitt teaches including a solvent in an amount of 5%-20% of the metal paste (¶ 8).
Regarding claim 7, Noriaki teaches the solvent is selected to have a boiling point within the range of 150-300°C (¶ 117), which overlaps the claimed range. 
Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noriaki (JP 2013-247060) in view of Schmitt et al. (US 2018/0147673), as applied to claim 1, further in view of Nagamoto (US 2014/0329105).
Regarding claim 3, the limitations of claim 1 have been addressed above. Noriaki teaches the metal paste includes flaky copper particles (¶ 32) and have an average particle diameter of 0.2 µm to 30 µm, preferably 0.3 µm to 20 µm (¶ 37) (corresponding to the flake-shaped micro copper particles). Noriaki does not teach an aspect ratio of the flaky metal particles. Nagamoto teaches a conductive paste for bonding electronic components (¶ 2), the paste being made of copper particles (¶¶ 16-20). Nagamoto teaches the flat copper particles of the paste should have an aspect ratio of at least 3 (¶ 20) in order to prevent generation of cracks and voids in the bonding layer (¶ 56). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the flaky copper particles of Noriaki to have an aspect ratio of at least 3, as taught by Nagamoto, in order to prevent the formation of voids and cracks in the bonding layer formed by the copper paste. Noriaki teaches the nanoparticles of the paste is preferably 5% to 90% by volume (implicitly teaching the remainder is the flaky particles) (¶ 61). As the particles in question are the same composition, the volume ratio is indicative of the mass ratio. The prior art ranges 
Regarding claim 11, Nagamoto teaches a bonded component (see Fig. 1) including a component 1 and an electrode 2 bonded to a second member 3 by the copper paste 4 which has been sintered (¶¶ 64-65).
Regarding claim 12, Nagamoto teaches the electrode 2 is made of copper (¶ 67).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noriaki (JP 2013-247060) in view of Schmitt et al. (US 2018/0147673), as applied to claim 1, further in view of Endoh et al. (WO 2016/035314).
Regarding claim 8, the limitations of claim 1 have been addressed above. Modified Noriaki does not expressly teach the use of the recited solvents. Endoh teaches a copper paste (p. 1, lines 10-13) which uses a solvent such as isobornyl cyclohexanol (p. 3, lines 85-91). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use isobornyl cyclohexanol as a solvent in the copper paste of Modified Noriaki because the prior art recognizes this as an acceptable solvent for copper pastes, as taught by Endoh.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noriaki (JP 2013-247060) in view of Schmitt et al. (US 2018/0147673), as applied to claim 1, further in view of Motowaki et al. (US 2015/0221626).
Regarding claims 5-6 and 9, the limitations of claim 1 have been addressed above. Modified Noriaki does not teach the method of manufacturing a joined body as claimed, or a joined semiconductor or method of manufacturing a joined semiconductor.
Motowaki teaches a semiconductor module comprising a conductive member 22 bonded to a control electrode 7 via bonding material 21, which may be a copper paste (¶ 32, see Fig. 2A). Since the conductive member 22 is placed above the control electrode 7, the control electrode receives the weight of the conductive member when bonded. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the copper bonding paste of modified Noriaki to join the semiconductor device of Motowaki because the paste of modified Noriaki is a conductive bonding material making it suitable for bonding electronic components (Noriaki, ¶ 538).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOBEI WANG/Primary Examiner, Art Unit 1784